Exhibit SETTLEMENT AGREEMENT THIS SETTLEMENT AGREEMENT (“Settlement Agreement”) is made as of April 3, 2008, by and between Calypso Wireless, Inc., a Delaware corporation (“Calypso Wireless”), and Drago Daic, an individual residing in Houston, Texas (“Daic”). WHEREAS, Drago Daic and other parties sued Calypso Wireless, Inc. and other parties in a lawsuit styled Drago Daic, Curtis Scott Howell d/b/a Tribeca, Champion Classic, Inc. and U.S. Lights, Inc. v. Calypso Wireless, Inc., Carlos Mendoza and David Davila, Cause No. 2004-63048 in the 151st District Court of Harris County, Texas (the “Daic Lawsuit”); and WHEREAS a Final Judgment was rendered in the Daic Lawsuit, in favor of Daic andagainst Calypso Wireless, Inc. and other defendants, on December 8, 2006 (the “Daic Judgment”) which all parties to this Agreement now agree is a valid and enforceable judgment under the laws of the State of Texas; and WHEREAS, Calypso Wireless filed a lawsuit including a bill of review, seeking to set aside the Daic Judgment as to Calypso Wireless and also asserting claims against Daic, styled Calypso Wireless, Inc. v. Drago Daic, Cause No. 2007-22571 in the 151st District Court of Harris County, Texas (the “Calypso Wireless Bill of Review Lawsuit”), which all parties to this Agreement now agree is dismissed with prejudice; and WHEREAS, Daic filed an application for turnover relief to enforce the Daic Judgment, with respect to certain patent rights owned by Calypso Wireless commonly known as “ASNAP” and more particularly described as United States Patent No. US 6,680,923 B1, together with all foreign patents for the same technology, as more particularly set forth the Assignment Agreement (as defined below), including the exhibits thereto (collectively, the “ASNAP Patent”); and WHEREAS, Daic also filed an application for turnover relief to enforce the Daic Judgment, with respect to certain patent rights owned by Calypso Wireless commonly known as “Baxter Patents” and more particularly described as (i) United States Patent No. US 6,385,306; (ii) United States Patent No. US 6,765,996; (iii) United
